Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      01-APR-2020
                                                      08:59 AM



                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Petitioner/Plaintiff-Appellant,

                                vs.

                        SEAN KEAHI MANWELL,
                   Respondent/Defendant-Appellee.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CR. NO. 15-1-0217)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant’s Application for Writ

 of Certiorari, filed on February 3, 2020, is hereby rejected.

           DATED: Honolulu, Hawai#i, April 1, 2020.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson